Citation Nr: 0102098	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service from October 1946 
to March 1948, from July 1949 to November 1952, and from 
January 1953 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


REMAND

As a preliminary matter, the Board observes that the RO 
denied this claim on the basis that new and material evidence 
had not been submitted to reopen a previously denied claim, 
while the Board has determined that this claim should be 
treated on a de novo basis.  In this regard, the Board notes 
that the veteran's previous claim of entitlement to service 
connection for spondylolysis was denied in an unappealed 
October 1965 rating decision on the basis that this was a 
congenital disorder.  However, the veteran has made it clear 
in a May 1999 letter that he is not presently seeking 
entitlement to service connection for spondylolysis; rather, 
he noted that the disability at issue was related to an in-
service back injury.  Moreover, while the RO denied 
entitlement to service connection for a back disorder in 
rating decisions issued in April and June of 1990, the 
veteran submitted a statement in response to the April 1990 
decision in the same month that could be construed as a 
Notice of Disagreement with that decision.  See 38 C.F.R. 
§ 20.201 (2000).  However, the RO did not issue a Statement 
of the Case in response.  As such, the veteran never had an 
opportunity to complete an appeal on that decision, and the 
1990 decisions therefore cannot be deemed final under 
38 U.S.C.A. § 7105(c) (West 1991).

Having initially determined that the veteran's claim should 
be addressed on a de novo basis, the Board would point out 
that the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This duty includes securing medical records 
to which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

In this case, while the veteran underwent a VA neurological 
examination in June 1999 that addressed his complaints of low 
back pain, this examiner apparently did not have an 
opportunity to review the veteran's claims file and did not 
offer an opinion as to the etiology of his current disorder.  
Such an opinion should be offered in the context of a further 
VA examination.  Moreover, in his January 1999 claim, the 
veteran reported treatment for this disability at the VA 
medical facilities in Chicago (both the Hines and West Side 
locations) and in Danville, Illinois.  However, it does not 
appear that efforts have been made to obtain treatment 
records from those facilities to date.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the VA medical 
centers in Chicago (both Hines and West 
Side) and in Danville and request all 
records of medical treatment of the 
veteran.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

2.  Then, the RO should afford the 
veteran a VA examination to determine the 
etiology, nature, and extent of his 
claimed back disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for any current back disorders 
shown upon examination.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
that any such disorders, if present, are 
related to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
residuals of a back injury.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


